       Case 6:20-cv-00804-ADA Document 47-2 Filed 02/23/21 Page 1 of 4




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                    EXHIBIT	  1	  
                  Case 6:20-cv-00804-ADA Document 47-2 Filed 02/23/21 Page 2 of 4

Contact
                                    Sarah Spagnol
www.linkedin.com/in/sarah-          Head of Workspace North Central at Google
spagnol-51801a8 (LinkedIn)          Austin, Texas Metropolitan Area

Top Skills                          Summary
Enterprise Software
                                    Experienced in technology sales and leadership, working with
Lead Generation
                                    organizations to leverage technology to accomplish goals across
New Business Development
                                    all lines of business. Most recently accomplished in helping
                                    organizations achieve cultural transformation through Google
                                    technologies for the Enterprise. Passionate about enabling
                                    employee engagement within organizations so everyone can work
                                    smarter and let technology get out of the way.



                                    Experience
                                    Google
                                    10 years 9 months

                                    Head of Workspace - North Central
                                    January 2021 - Present (1 month)
                                    Austin, Texas, United States


                                    Head of GSuite Specialist Team - Central, Canada, and East
                                    April 2019 - January 2021 (1 year 10 months)


                                    Head of Mid Atlantic Cloud Sales
                                    June 2018 - April 2019 (11 months)
                                    Austin, Texas Area


                                    Google Cloud Territory Manager
                                    January 2012 - June 2018 (6 years 6 months)


                                    Enterprise Mid-Market Account Manager - Google Apps and Postini
                                    May 2010 - January 2012 (1 year 9 months)


                                    Sage
                                    1 year 8 months

                                    Customer Account Manager
                                    September 2009 - April 2010 (8 months)
                                    •Managed annual team quota of $3,000,000

                                                                       Page 1 of 3
Case 6:20-cv-00804-ADA Document 47-2 Filed 02/23/21 Page 3 of 4

                  •Innovated and implemented a strategic marketing campaign management
                  plan for a team of 10 customer account managers which increased marketing
                  lead conversion rates from less than 10% to over 80% in the first quarter of
                  deployment
                  •Prospected new business on a national level through a combination of
                  proactive outbound calling, as well as qualifying 50-100 marketing leads
                  weekly
                  •Built and developed key relationships with over 100 Sage Business Partners
                  including C-Level executives and top management

                  Inside Sales - Maintenance and Support Contracts, MAS 90 and 200
                  September 2008 - December 2009 (1 year 4 months)
                  • Apply a customer focused consultative sales process to both inbound and
                  outbound calls, promoting a well rounded customer experience
                  • Earned multiple sales awards including the 100%+ club every quarter in first
                  year, highest on-time customer renewal rates, and call contests for best over-
                  all use of the sales process and highest call volume
                  • Generate product up-grade and add-on leads for customer account
                  management team, achieving highest team average of product for 10
                  consecutive months
                  • Manage an average of 200 to 400 small to medium sized business customer
                  accounts each month – qualifying both inbound renewal and upgrade product
                  leads and proactively call outbound to generate new business
                  • Work with a network of over 100 channel partners in the Northwest, Southern
                  California, Hawaii, and Alaska


                  Quest Software
                  1 year 1 month

                  Sales Representative
                  May 2007 - May 2008 (1 year 1 month)
                  • Managed all central government and key corporate partner accounts in
                  England , Ireland, and Scotland; closed $600k in license revenue, achieving
                  110% of quarterly target
                  • Coordinated calling campaigns with product marketing team promotions,
                  increasing Central Government leads from 5 to 15 downloads per week
                  • Prospected new accounts through incoming leads and also generated new
                  business through outbound calling
                  • Managed leads and account data in Siebel Sales database on a daily basis
                  to maintain up-to-date and organized account information


                                                      Page 2 of 3
Case 6:20-cv-00804-ADA Document 47-2 Filed 02/23/21 Page 4 of 4

                  • Completed 7 Day LDL consultative sales process training program and
                  assisted in coaching Sales Associate team on the process

                  Sales Associate
                  May 2007 - October 2007 (6 months)
                  • Generated leads and opportunities from outbound cold-calling and activities
                  for all UK account reps contributing to a $190,000 revenue increase, 20% in
                  sales of Database Management solutions
                  • Chosen out of 10 candidates by the UK Director of Product Management to
                  manage lead generation campaigns in the launch of new SAP management
                  software
                  • Achieved 200% of opportunity target every quarter through proactive
                  outbound calling and identifying key sales potential in inbound leads
                  • Maintained an average of 350 outbound calls per week in English and French
                  to all of the UK and Belgium


                  French Embassy
                  English Teacher
                  September 2006 - March 2007 (7 months)
                  • Planned 12 weekly English lessons for 3 different schools
                  • Created tests to quantify student knowledge and incorporated results into
                  new programs to improve students English skills
                  • Utilized Excel and PowerPoint to report student performance to head
                  teachers




                  Education
                  Penn State University
                  Bachelor of Science, Applied Business French · (2002 - 2006)


                  Pennsylvania State University, Smeal School of Business
                  Bachelor of Science, Business Management · (2002 - 2006)




                                                     Page 3 of 3
